C&8S4 TID EORESES Ath ocument 42 FilediO%6760221 Praga ofof 1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

March 26, 2021

WJ) I
ens pl 22°
Wy

The Honorable Alvin K. Hellerstein (wv tel (

United States District Judge 5 4 /)) Y)- _ fo oe

BY EMAIL AND ECF

United States Courthouse RA le
500 Pearl Street ;
New York, New York 10007 x

é

Re: United States v. Darrell Goodman, 19 Cr. 385 (AKH)

 
 

Dear Judge Hellerstein:

The Government, with the consent of the defendant, respectfully writes to request a brief
adjournment of the sentencing date in this case—currently scheduled for March 30, 2021. The
parties have not yet received a final presentence report for the defendant.

The parties are available the week of May 10, 2021 for sentencing, if the Court is amenable
to a sentencing that week.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney
Southern District of New York

By: _/s/ Dina McLeod
Dina McLeod
Dominika Tarezynska
Assistant United States Attorneys
(212) 637-1040 / - 2748

cc! Daniel Horwitz, Esq. (by email and ECF)
Tracy Burnett, Esq. (by email and ECF)
